NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    MICHAEL DANIEL PING, Appellant.

                             No. 1 CA-CR 17-0826
                               FILED 3-21-2019


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-141318-001
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Robert A. Walsh
Counsel for Appellee

The Nolan Law Firm PLLC, Mesa
By Todd E. Nolan, Cari McConeghy Nolan, Vicki A. R. Lopez
Counsel for Appellant
                               STATE v. PING
                             Decision of the Court



                       MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Paul J. McMurdie and Judge Jennifer B. Campbell joined.


H O W E, Judge:

¶1           Michael Daniel Ping appeals his conviction and sentence for
simple assault. For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            This Court views the facts in the light most favorable to
sustaining the conviction. State v. Pena, 235 Ariz. 277, 279 ¶ 5 (2014). In April
2015, Ping started a romantic relationship with T.C., which lasted about
four months. Over that time, T.C. kept some personal belongings at Ping’s
home, including clothing and medical equipment. Around 5:30 p.m. on
August 30, T.C. met some friends at a restaurant to celebrate a friend’s
birthday. During the birthday dinner, Ping sent T.C. text messages that
“[s]tarted out very nice,” but later became “nasty and then aggressive.” The
text messages between 8:17 p.m. and 12:15 a.m. stated:

          Ping: Hope [you’re] feeling better [] (8:17 p.m.)

          Ping: We finished dinner and shopping. Having an
          ice[d] tea and going home soon. Please wish [your
          friend] happy birthday from me too. (8:19 p.m.)

          T.C.: Sounds nice. We just finished dinner and now we
          are on our way to [a] cigar bar [] I’ll call you in a little bit
          (9:07 p.m.)

          Ping: Okay Luv. (9:10 p.m.)

          Ping: Think I’m going [to] clean up and chill till you get
          home. (9:13 p.m.)

          Ping: Or call me [] maybe [we] could meet up. (9:27
          p.m.)

          Ping: Never mind. Just checking on you. (11:55 p.m.)



                                         2
                              STATE v. PING
                            Decision of the Court

          Ping: Why are you so disrespectful? I’m done. (12:12
          a.m.)

          Ping: I [deserve] better and this is the last straw. (12:13
          a.m.)

          Ping: I don’t need this or want this shit. Go have your
          selfish fun. Bye. (12:14 a.m.)

          Ping: Later, you deserve better. (12:15 a.m.)

¶3            T.C. left the birthday celebration around midnight, and she
did not read Ping’s texts until she returned to her car. T.C. arrived at Ping’s
house and found Ping sitting on a couch in the garage talking on a cell
phone. When T.C. entered the garage, Ping became “verbally abusive,”
accused her of “being with somebody,” and called her names. At that point,
T.C. was “done with [the relationship]” and started to enter Ping’s home to
retrieve her belongings. As she did so, Ping “stood up and got in [her] face,”
began screaming and calling her names, and threw his phone on the floor.

¶4            T.C. continued to enter the home through an internal door
located within the garage, but Ping pushed the door and knocked T.C.
against a wall inside the house. When T.C. turned around, Ping put his
forearm on her throat and pinned her against the wall. She told Ping that
she could not breathe, but he did not stop until she “passed out.” When T.C.
regained consciousness, she found herself slumped down by the wall on
the floor with Ping standing over her. T.C. started screaming and tried to
get away from Ping by going up a stairway because she could not reach a
door on the first floor. Ping grabbed T.C.’s legs, but she was able to break
free and get up the stairs.

¶5           T.C. entered a bedroom and tried to shut the door, but Ping
“smashed” the door open. He then pinned T.C. onto a bed and again put
his arm on her throat. T.C. was able to get Ping off of her by kicking at him,
but she was unable to get away because Ping was by the door. Ping then
grabbed T.C. by the shoulders and headbutted her two times in the face.
During the second headbutt, T.C. moved her head to the side and Ping hit
the side of her face near her temple. After the second headbutt, T.C.
screamed, which caused Ping to “back[] up a bit.” At this point, Ping
stopped his attacks.

¶6           Thereafter, T.C. tried to retrieve her medical equipment in the
garage, but she stopped when Ping “came at [her] again.” T.C. grabbed a
vacuum cleaner and used it stop Ping’s advance by holding it between


                                      3
                              STATE v. PING
                            Decision of the Court

them. Ping then asked T.C. to go back into the house and to sleep in separate
rooms so that they could talk about the event the next day. Believing that
Ping had calmed down, T.C. fled to her car and immediately drove away.

¶7             T.C. left Ping’s gated community, pulled over and called her
friends, told them what had happened, and met them at her boss’s house.
After seeing T.C.’s injuries, her friends took her to a hospital. At the
hospital, a nurse contacted the Chandler Police Department to report the
domestic-violence incident, and officers were sent to the hospital.

¶8             Officer Scott Lindblad met T.C. at about 4:00 a.m. He saw that
T.C. had visible injuries to the left side of her face and neck and that she had
bruises to her feet, knees, and elbows. Officer Lindblad called a forensic
photographer to the hospital, and the photographer took photos of T.C.’s
injuries. T.C. told Officer Lindblad that Ping had (1) punched the left side
of her face multiple times; (2) choked her four separate times, but she “saw
black” only one time; and (3) headbutted her two times in the face, but she
did not specify where exactly on her face.

¶9            Detective George Arias met T.C. at the hospital around 5:00
a.m. Detective Arias saw that T.C. had a “sad [and] upset” demeanor, and
he noticed swelling on her face. Detective Arias took T.C. to a police station
for an interview. She stated that she had been choked two times and “felt
like she was going to black out” one time. She said that Ping had used his
forehead to headbutt her face but did not specify which part of her face Ping
had headbutted.

¶10           Thereafter, Detective Arias took T.C. to the Scottsdale Family
Advocacy Center where a nurse conducted a forensic examination. The
nurse charted and photographed T.C.’s injuries, and she found and
documented 27 injuries, including contusions, abrasions, petechiae,
erythema, and tenderness in the bone between her breasts. The nurse found
a contusion on T.C.’s inner lip, which T.C. attributed to Ping having
headbutted her in the face. At the time, T.C. did not know how she had
received the injury to her left temple. T.C. also stated that Ping had
(1) slapped and punched her in the face multiple times, (2) choked her three
times and made her “s[ee] black” two times, and (3) headbutted her. The
police subsequently arrested Ping.

¶11           In October, Ping was indicted with two aggravated assaults,
both class 4 felonies and domestic-violence offenses, and simple assault, a
class 1 misdemeanor and domestic-violence offense. The State later
dismissed the aggravated-assault counts, and the remaining count was the



                                       4
                              STATE v. PING
                            Decision of the Court

simple assault based on Ping’s headbutting. Because simple assault does
not warrant a jury trial, the matter was tried to the court. See State ex rel.
McDougall v. Strohson, 190 Ariz. 120, 121 (1997) (simple assault-domestic
violence is not a jury-trial offense).

¶12            Before the trial began, Ping moved to preclude the State from
presenting evidence of the dismissed counts, both of which alleged
strangulation. The court ruled that the course of events, including the
strangulation evidence, would help it determine what led to the alleged
headbutting and that it would use that information for the limited purposes
of credibility and context. It further noted that some of the State’s evidence
would open the door to evidence Ping may present, which the court would
be disinclined to exclude.

¶13           At trial, the forensic nurse testified that T.C. claimed an injury
to her inner lip was the result of one of Ping’s headbutts. She also opined
that a person could sustain an injury around the lip or mouth area from a
headbutt. She testified that at the time of the exam, T.C. did not know how
she received the injury to her temple. But the nurse provided possible
explanations for why her report did not list causes for all 27 injuries that
she documented, including the injury to T.C.’s temple. She explained that
she does not ask her patients to demonstrate or recreate how each injury
occurred and that the speed of an attack sometimes makes patients unable
to remember how they received specific injuries.

¶14           Ping offered several self-exculpatory statements during trial.
He stated that T.C. arrived at his home while he was talking on the phone
and had decided to end their relationship. He then asked T.C. to remove
her belongings from his home. He testified that T.C. became agitated and
upset and hit him in the face with a vacuum cleaner. He stated that other
than trying to prevent himself from being hit by the vacuum cleaner, he
never touched T.C. “in any combative form or aggressive manner
whatsoever.” Ping also testified that he thought T.C. was disrespecting him
the night of August 30 and that she had a history of being disrespectful to
him. He denied, however, that her disrespect that night agitated him.

¶15           The State impeached Ping’s version of the night during cross-
examination. The State first showed Ping his texts throughout the night and
noted the angry tone of his last messages to T.C. Ping then admitted that he
had trained martial arts “on and off” his entire life, yet he was unable to
prevent the vacuum cleaner from hitting his face. Last, Ping testified that
T.C. had no injuries when she arrived at his home.




                                       5
                              STATE v. PING
                            Decision of the Court

¶16            Ping’s biomechanics expert witness attempted to impeach
T.C.’s claimed injuries by testifying that Ping could not have inflicted T.C.’s
injuries in the manner that she reported, including the injuries that resulted
from Ping’s headbutts to her face. He acknowledged that T.C. claimed that
she had suffered an injury to her inner lip from one of Ping’s headbutts,
which the officers and nurse noted in their reports, but he opined that the
injury was inconsistent with a headbutt. He later admitted, however, that
Ping could have inflicted T.C.’s inner-lip injury by hitting her face with the
bone underlying his eyebrow rather than his forehead.

¶17           The court found Ping guilty of simple assault and sentenced
him to unsupervised probation for two years with domestic-violence
conditions. Ping timely appealed.

                               DISCUSSION

              1. Admission of Evidence

¶18            Ping argues that the court abused its discretion by allowing
the State to present evidence regarding the strangulations underlying its
two previously dismissed aggravated-assault charges. “The trial court has
considerable discretion in determining the relevance and admissibility of
evidence, and we will not disturb its ruling absent a clear abuse of that
discretion.” State v. Rose, 231 Ariz. 500, 513 ¶ 62 (2013) (quoting State v.
Amaya-Ruiz, 166 Ariz. 152, 167 (1990)). “Abuse of discretion is ‘an exercise
of discretion which is manifestly unreasonable, exercised on untenable
grounds or for untenable reasons.’” State v. Wassenaar, 215 Ariz. 565, 570
¶ 11 (App. 2007) (quoting State v. Woody, 173 Ariz. 561, 563 (App. 1992)).
This Court views “the evidence in the ‘light most favorable to its proponent,
maximizing its probative value and minimizing its prejudicial effect[.]’”
State v. Ortiz, 238 Ariz. 329, 333 ¶ 5 (App. 2015) (quoting State v. Harrison,
195 Ariz. 28, 33 ¶ 21 (App. 1998)).

¶19             When “evidence is so intrinsic to the charged act as to not
constitute an ‘other’ act[,]” Arizona Rule of Evidence (“Rule”) 404(b)–(c)
does not apply. State v. Ferrero, 229 Ariz. 239, 242 ¶ 13 (2012). Evidence is
intrinsic if it “(1) directly proves the charged act, or (2) is performed
contemporaneously with and directly facilitates commission of the charged
act.” Id. at 243 ¶ 20.

¶20           Here, Ping’s strangulations occurred contemporaneously
with his headbutts to T.C.’s face. Also, Ping’s strangulations escalated the
situation to where T.C. felt the need to flee upstairs from Ping and to the
bedroom where Ping headbutted her. Thus, Ping’s strangulations directly


                                      6
                             STATE v. PING
                           Decision of the Court

facilitated the headbutts that occurred in the bedroom. The strangulation
evidence meets the second prong of the Ferrero test, and Rule 404(b) does
not apply. See id. at 242–43 ¶¶ 13, 20. As such, the court did not abuse its
discretion by admitting the strangulation evidence.

¶21           Ping claims that the strangulation evidence was irrelevant
and prejudicial. The State did not introduce the strangulation evidence to
prove Ping’s propensity to commit criminal acts. Instead, the strangulation
evidence was necessary to explain why T.C. was attempting to flee from
Ping, why she ran upstairs to a bedroom, and why Ping headbutted T.C.’s
face two times. Furthermore, the evidence was presented to a judge rather
than a jury, and the judge explicitly stated that the strangulation evidence
was relevant and used for the limited purposes of establishing credibility
and context for why Ping would headbutt T.C. Therefore, the evidence was
relevant and Ping suffered no prejudice. See State v. Arellano, 213 Ariz. 474,
480 ¶ 23 n.5 (2006) (“A trial judge usually will not exclude evidence as
unduly prejudicial when the trial is to the court.”).

              2. Sufficiency of the Evidence

¶22            Ping argues that insufficient evidence supports the court’s
finding that he was guilty of simple assault. Sufficiency of the evidence is
reviewed de novo. State v. Snider, 233 Ariz. 243, 245 ¶ 4 (App. 2013). This
Court will reverse only if no substantial evidence supports the conviction.
Id. “Substantial evidence is proof that ‘reasonable persons could accept as
adequate . . . to support a conclusion of defendant’s guilt beyond a
reasonable doubt.’” Id. (quoting State v. Bearup, 221 Ariz. 163, 167 ¶ 16
(2009)). The trial court determines the weight of the evidence and the
credibility of witnesses, and this Court does not reweigh the evidence. State
v. Williams, 209 Ariz. 228, 231 ¶ 6 (App. 2004).

¶23           Substantial evidence showed that Ping committed assault. As
charged here, a person commits assault by “[i]ntentionally, knowingly or
recklessly causing any physical injury to another person[.]” A.R.S.
§ 13–1203(A)(1). At trial, T.C. testified that Ping headbutted her twice
during their fight—once on her temple—and that Ping’s first headbutt
caused the contusion to her inner lip. T.C. told Officer Lindblad and
Detective Arias, who had responded to the hospital where she sought
treatment for her injuries the night of the assault, that Ping had headbutted
her in the face. The forensic nurse documented T.C.’s injured lip and a
bruise and swelling on her temple, and the State admitted photographs of
T.C.’s injured lip and temple. The nurse testified that T.C. claimed from the
outset that one of Ping’s headbutts caused her inner-lip injury. The nurse


                                      7
                              STATE v. PING
                            Decision of the Court

also testified that a headbutt could cause the injury found on T.C.’s inner
lip. Even Ping’s own biomechanics expert testified that Ping could have
inflicted the lip injury by hitting T.C.’s face with the bone underlying his
eyebrow. Therefore, substantial evidence supports Ping’s conviction for
simple assault based on either headbutt.

¶24             Ping argues that T.C.’s statements to Officer Lindblad,
Detective Arias, and the forensic nurse and T.C.’s testimony at trial were
inconsistent. Ping notes that T.C. was inconsistent in stating where his
hands were while he headbutted her, she did not tell the officers that “in
the face” meant anything other than the front of her face, she did not
remember how she suffered the temple injury when interviewed by the
nurse, and she did not state that she had been headbutted on her temple
until trial. Ping also argues that more weight should have been given to the
biomechanics expert’s testimony, which he contends showed that the inner-
lip injury could not have been from a headbutt.

¶25           Ping’s argument regarding T.C.’s credibility is not for this
Court to address. See Williams, 209 Ariz. at 231 ¶ 6. Thus, this argument
fails. Likewise, the weight to give the evidence, such as the biomechanics
expert’s testimony, is not for this Court to determine. See id. As such, this
argument fails as well, especially when the biomechanics expert admitted
that Ping could have inflicted the contusion to T.C.’s inner lip by hitting her
face with the bone underlying his eyebrow, and the forensic nurse testified
that a headbutt could cause the injury that T.C. suffered.

                               CONCLUSION

¶26           For the foregoing reasons, we affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         8